UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1072


BASHKIM BAJRAKTARI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review for an Order of the Board of Immigration Appeals.


Submitted: July 24, 2018                                          Decided: August 7, 2018


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, LAW OFFICE OF THOMAS V. MASSUCCI, New York, New
York, for Petitioner. Chad A. Readler, Acting Assistant Attorney General, M. Jocelyn
Lopez Wright, Senior Litigation Counsel, Jacob A. Bashyrov, Trial Attorney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bashkim Bajraktari, a native and citizen of Albania, petitions for review of an

order of the Board of Immigration Appeals (Board) denying his motion to reopen.

We have thoroughly reviewed the administrative record and Bajraktari’s claims on appeal

and conclude that the Board did not abuse its discretion in denying the motion.

See 8 C.F.R. § 1003.2(a), (c) (2018); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir.

2009); see also Prasad v. Holder, 776 F.3d 222, 228 (4th Cir. 2015) (reaffirming that the

Board may deny a motion to reopen “solely on the ground that [the alien] has not

established prima facie eligibility for” the relief he seeks). We therefore deny the petition

for review for the reasons stated by the Board. See In re Bajraktari (B.I.A. Dec. 20,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




                                             2